Exhibit 10.07




TERMINAL SERVICES SCHEDULE
(Meraux Terminal)


This Terminal Services Schedule (this “Schedule”) is entered into on the 1st day
of September, 2016 (the “Effective Date”) by and between VALERO PARTNERS
OPERATING CO. LLC, a Delaware limited liability company (“Company”) and VALERO
MARKETING AND SUPPLY COMPANY, a Delaware corporation (“Customer”) pursuant to
the Master Terminal Services Agreement (“Agreement”) between Company and
Customer dated December 16, 2013. Except as set forth herein, the terms and
conditions of the Agreement are incorporated by reference into this Schedule.
Unless otherwise defined in this Schedule, the defined terms in this Schedule
will have the same meaning used in the Agreement.


1.    Definitions. For purposes of this Schedule and the Agreement as it relates
to this Schedule, the following terms shall have the meanings set forth below:
(a)    “Tankage” means the crude oil, refined products and intermediates storage
tanks identified on Exhibit A attached hereto and incorporated herein for all
purposes that are located at the Terminal.
(b)    “Tank” means any individual crude oil, refined product or intermediate
storage tank within the Tankage. The Company may designate alternate tankage in
the event the Tanks become unavailable.
2.    Term. This Schedule shall have a primary term commencing on the Effective
Date and ending 10 years from the Effective Date (the “Initial Term”), and may
be renewed by Customer, at Customer’s sole option, for one successive 5 year
renewal term (a “Renewal Term”), upon at least 180 Days’ written Notice from
Customer to Company prior to the end of the Initial Term. The Initial Term and
Renewal Term, if any, shall be referred to in this Schedule as the “Term”.
3.    Terminal. The terminal services contemplated by this Schedule will be
performed at Company’s Affiliate’s Meraux Tank Farm located in Meraux, Louisiana
(the “Terminal”).
4.    Refinery. The Terminal supports Customer’s Affiliate’s Meraux Refinery
located in Meraux, Louisiana (the “Refinery”).
5.    Product. The products to be handled and stored under this Schedule (each a
“Product”, and collectively the “Products”) are those specified Products set
forth on Exhibit B attached hereto and incorporated herein for all purposes.
6.    Receipts and Deliveries. Product will be received at and delivered from
the Terminal by pipeline. Custody of Products received at the Terminal shall
pass to Company at the Demarcation Point. Custody of Products delivered from the
Terminal shall pass to Customer at the Demarcation Points. For purposes of this
Section 6, the “Demarcation Points” shall mean those points at which any receipt
pipeline to the Tankage or delivery pipeline from the Tankage connects to any
receipt or delivery pipeline outside of the Terminal that is used for the
purpose of transporting Products to


 

--------------------------------------------------------------------------------




and from the Terminal. The Parties may determine the actual Demarcation Points
following the Effective Date and agree to execute any amendments or supplements
to this Schedule if necessary to incorporate the actual Demarcation Points.
7.    Specifications. Customer will ensure that all of Customer’s Product
delivered to the Terminal under the terms of this Schedule meets the Company’s
applicable specifications for such Product (the “Specifications”), provided that
(i) the Product specifications and properties remain consistent with the
pipeline system specifications for the applicable pipelines connected to the
Terminal, and (ii) the Product specifications and properties comply with any
specifications imposed by Law. These Specifications are minimum specifications
for the Terminal and do not supersede any published or otherwise required
specification set forth by the delivering pipelines that may be more stringent
for movements on those third party pipelines. Ethanol delivered to the Terminal
by or on behalf of Customer shall meet all the specifications listed in the
latest version of ASTM D4806.
8.    Throughput Charges. For each Month during the Term, Customer will pay
Company (i) $0.463 per Barrel of Product throughput and handled at the Terminal
for or on behalf of Customer for throughput volumes up to 211,000 average
Barrels per Day of Products (“Tier 1 Rate”), and (ii) $0.05 per Barrel of
Products throughput and handled at the Terminal by or on behalf of Customer on
terminal throughput volumes in excess of 211,000 average Barrels per Day of
Products (“Tier 2 Rate”), in each case subject to escalation pursuant to Section
11. The Tier 1 Rate and Tier 2 Rate may be referred to collectively or
individually as the “Throughput Charge”. For the avoidance of doubt, to the
extent any Quarterly Deficiency Payment is applied to any Quarterly Surplus
Volumes (such volumes being referred to as “Pre-Paid Volumes”), the Throughput
Charge for such Pre-Paid Volumes shall be the Tier 1 Rate for the Calendar
Quarter in which such Quarterly Deficiency Payment was made. For each Month
within a Calendar Quarter, the Throughput Charge applied to volumes tendered for
such Month shall be based on a quarter-to-date calculation of the Minimum
Monthly Commitment (as defined below), and the revenue billed for such Month
shall be adjusted to reflect such quarter-to-date calculation. For purposes of
this Section 8, the term “Minimum Monthly Commitment” shall be 165,000 average
Barrels per Day multiplied by the number of days in the applicable Month. An
illustrative example of the quarter-to-date calculation of the Minimum Monthly
Commitment and applicable Throughput Charges for such quarter is attached hereto
as Exhibit C. For avoidance of doubt, movements of Product from the Terminal to
the Refinery for processing at the Refinery and movements of Product out of the
Refinery from processing to the Terminal are not considered throughput for which
Customer will be charged a Throughput Charge.
9.    Other Charges.
(a)    Holdover Fee. If Customer does not remove its Product from the Terminal
on or before the date this Schedule terminates, except to the extent any delay
in removal is caused by Company, Customer will pay a holdover fee of $0.05 per
Barrel of Product per day in addition to any Throughput Charge.
(b)    Sampling Fee. Customer will pay a $100 fee per sample for all samples
drawn at Customer’s request excluding any composite samples taken on pipeline
receipts to or pipeline deliveries from the Terminal.


2

--------------------------------------------------------------------------------




10.    Minimum Throughput Commitments. For each Calendar Quarter during the
Term, Customer shall tender or cause to be tendered an average of at least
165,000 Barrels per Day of Products to or from the Terminal for handling in
approximately ratable quantities (such average, the “Minimum Quarterly
Commitment”) and Company shall accept and deliver such Product in accordance
with the terms of this Schedule. Except as expressly provided in the Agreement
in connection with an Outage, a Company Force Majeure or a Customer Force
Majeure, if during any Calendar Quarter, Customer fails to satisfy its Minimum
Quarterly Commitment in such Calendar Quarter, then Customer will pay Company a
deficiency payment (each, a “Quarterly Deficiency Payment”) in an amount equal
to the volume of the deficiency (the “Quarterly Deficiency Volume”) multiplied
by the Throughput Charge. Customer shall pay Company the amount of such
Quarterly Deficiency Payment along with any Throughput Charge payable hereunder.
The dollar amount of any Quarterly Deficiency Payment paid by Customer may be
applied as a credit against any amounts incurred by Customer and owed to Company
with respect to volumes of Product handled at the Terminal in excess of
Customer’s Minimum Quarterly Commitment (or, if this Schedule expires or is
terminated, to volumes handled at the Terminal in excess of the applicable
Minimum Quarterly Commitment in effect as of the date of such expiration or
termination) (such excess volume in any Calendar Quarter during the Term is
referred to as the “Quarterly Surplus Volume”) during any of the succeeding four
Calendar Quarters, after which time any unused credits will expire. This
Section 10 shall survive the expiration or termination of this Schedule, if
necessary for the application of any Quarterly Deficiency Payment against any
Quarterly Surplus Volume as set forth herein.
11.    Escalation. On July 1, 2017, and on July 1st of each year thereafter
while this Schedule is in effect, Company shall adjust the Throughput Charge,
which adjustments shall be effective as of July 1st of the year in which such
election is made, by multiplying the Throughput Charge, by an amount equal to a
maximum of (a) 1.0 plus (b) a fraction, of which (i) the numerator is the
positive change, if any, in the Consumer Price Index – All Urban Consumers
(Series ID CUUR0300SA0) (such index, the “CPI”) during the 12-Month period
ending on March 31st of such year, as reported during the Month of April of such
year and (ii) the denominator is the CPI as of the first day of such 12-Month
period, provided that if, with respect to any such 12-Month period, the CPI has
decreased during such 12-Month period, Company may increase fees on the
following July 1st only to the extent that the percentage change in the CPI
since the most recent previous such increase in fees is greater than the
aggregate amount of the cumulative decreases in the CPI during the intervening
period or periods.
12.    Nominations. Customer shall furnish to Company, by the 20th Day of each
Month preceding the Month of delivery (except for the first Month of the Term,
which shall be on or before the 5th day of such Month), a delivery schedule that
includes the estimated quantity of Products that Customer anticipates delivering
to and receiving from the Terminal during the following Month.
13.    Monthly Statements. For purposes of this Schedule and the Agreement as it
relates to this Schedule, Section 6.01 of the Agreement is hereby amended and
restated as follows:
Within 10 days after the end of each Month, Company will provide Customer a
statement (a “Monthly Statement”) for each proceeding Month, which Monthly
Statement shall


3

--------------------------------------------------------------------------------




include for each Product specified on Exhibit B to this Schedule: receipts and
withdrawals, and the Throughput Charges due the Company (after application of
any Quarterly Surplus Volume credit to which the Company may be entitled
pursuant to this Schedule). If requested by Customer, Company will provide
pipeline meter tickets for receipts and withdrawals at the Terminal for such
Month, if available. Each Monthly Statement immediately following the last Month
in each Calendar Quarter shall include a report that sets forth the amount of
Quarterly Deficiency Volume, if any, or Quarterly Surplus Volume, if any, and
any Quarterly Deficiency Payment that may be due and payable by Customer.
14.    Liens. Customer hereby grants to Company a warehouseman’s lien on all of
Customer’s Products in storage at the Terminal for any amounts payable by
Customer to Company that have not been paid when due hereunder. If a warehouse
receipt is required under Law for such a lien to arise, this Schedule will be
deemed to be the warehouse receipt for all Products at the Terminal.
15.    Special Termination by Customer. If Customer or any of its Affiliates
determines to completely or partially suspend refining operations at the
Refinery for a period of at least 12 consecutive Months, the Parties will
negotiate in good faith to agree upon a reduction of the Minimum Quarterly
Commitment to reflect such suspension of operations. If the Parties are unable
to agree to an appropriate reduction of the Minimum Quarterly Commitment, then
after Customer or such Affiliate has made a public announcement of such
suspension, Customer may provide written Notice to Company of its intent to
terminate this Schedule and this Schedule will terminate 12 Months following the
date such Notice is delivered to Company. In the event Customer or such
Affiliate publicly announces, prior to the expiration of such 12-Month period,
its intent to resume operations at the Refinery, then such Notice shall be
deemed revoked and this Schedule shall continue in full force and effect as if
such Notice had never been delivered.
16.    Effect of Customer Restructuring. If Customer or any of its Affiliates
determines to restructure its respective supply, refining or sales operations at
the Refinery in such a way as could reasonably be expected to materially and
adversely affect the economics of Customer’s performance of its obligations
under this Schedule, then the Parties will negotiate in good faith an
alternative arrangement that is no worse economically for Company than the
economic benefits to be received by Company under this Schedule, which may
include the substitution of new commitments of Customer on other assets owned or
to be acquired or constructed by Company.
17.    Additional Services. If Company performs additional services at
Customer’s written request, or if Company, upon written notice to Customer,
performs any additional services because Customer’s Product does not meet the
applicable Specifications, Customer will pay Company the cost of such services
plus an administrative fee that is equal to 10% of such documented, invoiced
costs.
18.    Removal of Tank for Service Inspection. The Parties agree that if the
Company determines to remove a Tank included in the Terminal from service or if
a Tank is removed from service for inspection in compliance with API Standard
653 for Aboveground Storage Tanks then Company will not be required to utilize,
operate or maintain such Tank or provide the services required under this
Schedule with respect to such Tank; provided however, that any such removal will
not reduce


4

--------------------------------------------------------------------------------




the Throughput Charge except to the extent that Company is unable to provide to
Customer the applicable throughput capacity to satisfy the Minimum Quarterly
Commitment.
19.    Tank Cleaning and Removal of Products. Notwithstanding any provision
herein to the contrary, Customer will be responsible for all actual costs
incurred by Company for tank cleaning, product removal, and disposal of all
residual Product (including any BS&W) during the Term in the event (x) of a
change in service of a Tank, (y) any cleaning of the Tankage is necessary for
Company to comply with Applicable Law, including compliance with API 653 or any
legal or regulatory requirement adopting or substantially similar to the
requirements set forth in API 653, or (z) it becomes necessary to remove a Tank
from service for maintenance. Under such circumstances, Company shall exercise
commercially reasonable efforts to (a) provide Customer with at least sixty (60)
days prior written notice of its intention to remove a Tank for cleaning or
maintenance, which notice shall include (i) the legal basis for such
requirement, if required, and (ii) the estimated amount of time any such Tank
will be taken out of service for such purpose, and (b) except as otherwise
prohibited by Applicable Law, clean only one Tank in a particular service at any
given time while allowing the other Tanks to remain in service, subject to any
Force Majeure event; provided, however, the failure of Company to timely provide
such notice shall not relieve Customer of its obligations required hereunder.
20.    Dewatering Services. Notwithstanding any provision herein to the
contrary, Company shall not be responsible for dewatering Customer’s Products.
To the extent it becomes necessary during the Term to remove and dispose of
water from the Tanks, Customer shall bear the cost of, or reimburse the Company
for, such removal and disposal by vacuum truck. The Company shall control and
oversee, and cooperate with Customer on arranging for, the completion of such
removal and disposal.
21.    Marketing of Throughput and Storage Services to Third Parties. During the
Term, Company may provide throughput services to third parties at the Terminal
and storage services to third parties in the Tankage, provided that, (i) the
provision of such throughput and storage services to third parties is not
reasonably likely to negatively impact Customer’s ability to use either the
Terminal or the Tankage in accordance with the terms of this Schedule in any
material respect, (ii) prior to any third party use of either of the Terminal or
the Tankage or the entry into any agreement with respect thereto, Company shall
have received prior written consent from Customer with respect to such third
party usage or the entry into such agreement, as applicable, not to be
unreasonably withheld, conditioned or delayed and (iii) to the extent such
third-party usage reduces the ability of Company to provide the throughput
capacity to satisfy the Minimum Quarterly Commitment, the Minimum Quarterly
Commitment shall be proportionately reduced to the extent of the difference
between the Minimum Quarterly Commitment and the amount that can be throughput
at the Terminal or stored in the Tankage (prorated for the portion of the
Quarter during which the Minimum Quarterly Commitment was unavailable).
22.    Increase in Ad Valorem Taxes. If Company’s ad valorem tax obligation
related to the Tankage and other facilities at the Terminal substantially
increases after the Effective Date as a result of the change in ownership of the
Terminal or the Terminal being assessed separately from the Refinery, the
Parties will renegotiate the Throughput Charge in good faith based on the amount


5

--------------------------------------------------------------------------------




of the increased tax liability and Company’s good faith estimate of Customer’s
pro rata share (or if the amount of the increased tax liability relate only to
Customer’s Tankage, then 100%) of the increase in the Throughput Charges
necessary to cover such increased tax liability.
23.    Operating and Maintenance Expenses. If during the first three years of
the Term of this Schedule, Company’s expenses related to the operation and
maintenance of the Tankage and other facilities at the Terminal substantially
increase or decrease relative to the Parties’ expectations as of the Effective
Date, the Parties will renegotiate the Throughput Charges in good faith in order
to reset the Throughput Charges to preserve the Parties’ original economic,
operational, commercial, and competitive expectations related to this Schedule
as of the Effective Date.
24.    Contacts and Notices.
(a)    For Company. The following contacts and their respective subject matter
expertise are provided for convenience purposes only. All formal notices and
communication required under this Schedule to Company shall be in writing and
delivered as set forth in the Agreement:
Operational:
VP Pipelines & Terminals
 
Tel: (210) 345-4057
 
Fax: (210) 370-4801-
 
 
Invoice:
Troy Heard, Supervisor Accounting
 
Tel: (210) 345-3219
 
Fax: (210) 370-4355

(b)    For Customer: The following contacts and their respective subject matter
expertise are provided for convenience purposes only. All formal notices and
communication required under this Schedule to Customer shall be in writing and
delivered as set forth in the Agreement:
Operational:
VP & General Manager – Meraux Refinery
 
Tel: (504) 278-5387
 
Email: Jack.Merrill@valero.com
 
 
Invoice:
Troy Heard, Supervisor Accounting
 
Tel: (210) 345-3219
 
Fax: (210) 370-4355





6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have caused this Schedule to be duly
executed by their respective authorized officers.






Company:


VALERO PARTNERS OPERATING CO. LLC
 
 
 
 
By:
 /s/ Richard F. Lashway
Name:
Richard F. Lashway
Title:
President and Chief Operating Officer





Customer:


VALERO MARKETING AND SUPPLY COMPANY
 
 
 
 
By:
 /s/ R. Lane Riggs
Name:
R. Lane Riggs
Title:
Executive Vice President





[Signature Page to Terminal Services Schedule (Meraux Terminal)]

--------------------------------------------------------------------------------






EXHIBIT A
TANKS





Meraux Tank Ref #
Type
Shell Capacity (Barrels)
TK-55-7
EFR
55,351
TK-80-1
IFR
80,087
TK-80-2*
IFR
80,839
TK-80-4
Cone
79,818
TK-80-6
Cone
79,328
TK-80-7
Cone
78,234
TK-80-8
Cone
79,598
TK-80-11
EFR
78,309
TK-80-12
EFR
78,829
TK-80-15
Cone
81,163
TK-80-16
EFR/Geo
81,104
TK-80-18
EFR
78,908
TK-150-1
Cone
152,336
TK-200-1
EFR
203,693
TK-200-2
EFR
203,631
TK-200-3
EFR
201,716
TK-200-4
EFR
202,116
TK-200-5
EFR
200,041
TK-200-7
Cone
199,903
TK-250-8
IFR/Geo
267,455
TK-300-1
EFR
323,713
TK-300-2
EFR
339,011
TK-300-4
EFR
337,486
TK-300-6
EFR
338,221
 
TOTAL
3,900,890



* Tank-80-2 is under construction and shall not be available until it is
completed and brought into service. For the sake of clarity, this shall not
reduce the Throughput Charge or Minimum Quarterly Commitment.


Exhibit A – Page 1

--------------------------------------------------------------------------------






EXHIBIT B


PRODUCTS
Products are hydrocarbons commonly stored in atmospheric storage tanks (<11 psia
TVP) (True Vapor Pressure) such as, but not limited to:


Crude (Crude Oil, Blended Crude Oil, Crude Oil Mixture, Diluted Crude Oil,
Synthetic Crude, Bitumen Crude)


Gasoline and Gasoline Blendstocks including Alkylate, Naphtha, Reformate, Cat
gasoline, LSR, Naphtha


Distillate (Ultra Low Sulfur Diesel, Kerosene, Jet Fuel, Light Cycle Oil, Other
distillates such as High Sulfur Diesel)


Gas Oils (Vacuum Gas Oil (VGO), Coker gas oil)


Resid (Fuel Oil, Residual Fuel Oil, No. 6 High Sulfur, Slurry, ATB)


Benzene, Toluene, Xylene


Products exclude:
Petcoke
Sulfur
Butane
Propane
Propylene
Hydrogen
Natural Gas
Butane / Butylene
P/P
NC4
Y-Grade
Acid
Spent Caustic
Process Water
Sour Water




Exhibit B – Page 1

--------------------------------------------------------------------------------






EXHIBIT C


EXAMPLE




Exhibit C – Page 1